 Case 12-20834       Doc 391      Filed 03/11/19 Entered 03/11/19 16:49:25   Desc Main
                                   Document     Page 1 of 39


JENNIFER SALISBURY (WYOMING BAR NO. 7-5218)
JOHN F. YOUNG (PRO HAC VICE ADMISSION)
MARKUS WILLIAMS YOUNG & HUNSICKER LLC
1700 LINCOLN STREET, SUITE 4550
DENVER, COLORADO 80203
TELEPHONE: (303) 830-0800
FACSIMILE: (303) 830-0809
JSALISBURY@MARKUSWILLIAMS.COM
JYOUNG@MARKUSWILLIAMS.COM
Attorneys for Rich Dad Operating Company, LLC,
Pele-Kala Corporation, and BI Capital, LLC

ROBERT A. SHULL (PRO HAC VICE ADMISSION)
MICHAEL R. SCHEURICH (PRO HAC VICE ADMISSION)
BRADLEY A. BURNS (PRO HAC VICE ADMISSION)
AMANDA E. NEWMAN (PRO HAC VICE ADMISSION)
CASANDRA C. MARKOFF (PRO HAC VICE ADMISSION)
DICKINSON WRIGHT PLLC
1850 N. CENTRAL AVENUE, SUITE 1400
PHOENIX, AZ 85004
TELEPHONE: (602) 285-5000
FACSIMILE: (602) 285-5100
RSHULL@DICKINSONWRIGHT.COM
MSCHEURICH@DICKINSONWRIGHT.COM
BBURNS@DICKINSONWRIGHT.COM
ANEWMAN@DICKINSONWRIGHT.COM
CMARKOFF@DICKINSONWRIGHT.COM
Attorneys for Rich Dad Operating Company, LLC,
Pele-Kala Corporation, and BI Capital, LLC

                           UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF WYOMING

 In re:                                          )
                                                 ) Case No.: 12-20834
 RICH GLOBAL, LLC                                )
                                                 ) Chapter 7
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )




          REPLY TO LEARNING ANNEX’S OBJECTION TO MOTION TO APPROVE
                                SETTLEMENT
Case 12-20834               Doc 391            Filed 03/11/19 Entered 03/11/19 16:49:25                                      Desc Main
                                                Document     Page 2 of 39


                                                 TABLE OF CONTENTS

I.  Introduction ......................................................................................................................... 1 
II.  Analysis............................................................................................................................... 4 
   A.  Learning Annex is not entitled to general deference; such considerations are limited to
   Learning Annex’s reasonable views of its own interests. ....................................................... 4 
   B.  Learning Annex relies on unsupported factual allegations that are belied by the
   evidence produced in the Litigation........................................................................................ 5 
   C.  Learning Annex misconstrues both the amount at issue in the Litigation and the
   Trustee’s statements about amounts she is confident of recovering. ...................................... 8 
   D.  Learning Annex gives high value to a claim that does not exist in the Litigation. ....... 11 
   E.  Learning Annex overvalues the Trustee’s claims by ignoring the risk she faces in
   preceding with the Litigation. ............................................................................................... 13 
       1.  Learning Annex ignores the substantial risk that the Trustee will lose her alter ego
       claim. ................................................................................................................................. 15 
       2.  Learning Annex ignores the uphill battle the Trustee faces on fraudulent transfer
       claims and the fact that an adverse decision on her noncontingent liability theory would
       devastate her claims. ......................................................................................................... 18 
   F.  Learning Annex’s representation that it has secured funding for the Litigation is
   misleading and irrelevant. ..................................................................................................... 28 
   G.  The Trustee would have significant default remedies under the proposed settlement. 30 
   H.  Learning Annex ignores the fact that the proposed settlement includes withdrawal of
   RDOC’s proof of claim. ........................................................................................................ 31 
III.  Conclusion ........................................................................................................................ 32 
  Case 12-20834                 Doc 391            Filed 03/11/19 Entered 03/11/19 16:49:25                                      Desc Main
                                                    Document     Page 3 of 39


                                                   TABLE OF AUTHORITIES

                                                                    Cases 
Adelphia Recovery Tr. v. Bank of Am., N.A., 390 B.R. 80 (S.D.N.Y. 2008), aff’d, 379 Fed. Appx.
   10 (2d Cir. 2010) ......................................................................................................................... 9
Bradkin v. Leverton, 257 N.E.2d 643 (N.Y. 1970) ....................................................................... 25
Campos v. Wells Fargo Bank, N.A., 345 B.R. 678 (E.D. Cal. 2005)............................................ 27
Chien v. Skystar Bio Pharm. Co., 623 F. Supp. 2d 255 (D. Conn. 2009), aff’d, 378 Fed. Appx.
   109 (2d Cir. 2010) ..................................................................................................................... 20
Cousins v. Pereira (In re Cousins), 09 CIV 1190 RJS, 2010 WL 5298172 (S.D.N.Y. Dec. 22,
   2010............................................................................................................................................. 2
Estate of Turner v. C.I.R., 102 T.C.M. (CCH) 214 (T.C. 2011), supplemented sub nom. Turner v.
   C.I.R., 138 T.C. 306 (2012) ........................................................................................................ 8
GreenHunter Energy, Inc. v. W. Ecosystems Tech., Inc., 337 P.3d 454 (Wyo. 2014) 15, 16, 17, 18
Husky Int’l Elecs., Inc. v. Ritz, 136 S. Ct. 1581 L. Ed. 2d 655 (2016) ......................................... 16
In re Advanced Telecomm. Network, Inc., 490 F.3d 1325 (11th Cir. 2007) ................................. 25
In re All Media Properties, Inc., 5 B.R. 126 (Bankr. S.D. Tex. 1980), aff’d, 646 F.2d 193 (5th
   Cir. 1981) .................................................................................................................................. 26
In re Balducci Oil Co., Inc., 33 B.R. 847 (Bankr. D. Colo. 1983) ............................................... 27
In re Blair, 588 B.R. 605 (Bankr. D. Colo. 2018) .................................................................. 24, 25
In re Blehm, 33 B.R. 678 (Bankr. D. Colo. 1983) ........................................................................ 26
In re Bolon, 538 B.R. 391 (Bankr. S.D. Ohio 2015) .................................................................... 20
In re Brooks Farms, 70 B.R. 368 (Bankr. E.D. Wis. 1987).......................................................... 27
In re Clark, 91 B.R. 570 (Bankr. D. Colo. 1988) ......................................................................... 26
In re Damas, 504 B.R. 290 (Bankr. D. Mass. 2014) .................................................................... 27
In re Faasoa, 576 B.R. 631 (Bankr. S.D. Cal. 2017) ................................................................... 27
In re Goodspeed, 535 B.R. 302 (Bankr. D. Minn. 2015).............................................................. 10
In re Hinson, 65 B.R. 675 (Bankr. W.D. Tenn. 1986) .................................................................. 27
In re Kane & Kane, 2013 WL 1197609 (Bankr. S.D. Fla. Mar. 25, 2013) (slip copy) ................ 26
In re Murphy, 203 B.R. 972 (Bankr. S.D. Ill. 1997) ..................................................................... 27
In re Remillong, 131 B.R. 727 (Bankr. D. Mont. 1991) ............................................................... 27
In re Revco D.S., Inc., 118 B.R. 468 (Bankr. N.D. Ohio 1990).................................................... 20
In re Rich Glob., LLC, 652 Fed. Appx. 625 (10th Cir. 2016) ................................................... 5, 30
In re Sabey, 553 B.R. 883 (Bankr. D. Utah 2016) .......................................................................... 5
In re Turner, 335 B.R. 140 (Bankr. N.D. Cal. 2005), modified on reconsideration, 345 B.R. 674
   (Bankr. N.D. Cal. 2006), aff'd, 02-44874, 2007 WL 7238117 (B.A.P. 9th Cir. Sept. 18, 2007) 7
In re Vazquez, 325 B.R. 30 (Bankr. S.D. Fla. 2005) ...................................................................... 4
In re Viscount Air Services, Inc., 232 B.R. 416 (Bankr. D. Ariz. 1998)....................................... 23
In re Woller, 483 B.R. 886 (Bankr. W.D. Wis. 2012) .................................................................... 8
Kopexa Realty Venture Co., 213 B.R. 1020 (B.A.P. 10th Cir. 1997) ............................................. 4
Lee v. Schweiker, 739 F.2d 870 (3d Cir. 1984)............................................................................. 27
Matter of Ritz, 832 F.3d 560 (5th Cir. 2016 ................................................................................. 16
Matter of Xonics Photochemical, Inc., 841 F.2d 198 (7th Cir. 1988) .......................................... 25
Neal v. Clark, 251 P.2d 903 (Ariz. 1952) ..................................................................................... 23
Protocols, LLC v. Leavitt, 549 F.3d 1294 (10th Cir. 2008) .......................................................... 25
Reiss v. Hagmann, 881 F.2d 890 (10th Cir. 1989) ................................................................... 5, 29


                                                                         ii
  Case 12-20834                Doc 391           Filed 03/11/19 Entered 03/11/19 16:49:25                                    Desc Main
                                                  Document     Page 4 of 39


Stender v. Archstone-Smith Operating Tr., 910 F.3d 1107 (10th Cir. 2018).................................. 2
Wellman v. Wellman, 933 F.2d 215 (4th Cir. 1991) ....................................................................... 9
                                                             Statutes 
11 U.S.C. § 364 ............................................................................................................................. 29
11 U.S.C. § 548 ....................................................................................................................... 19, 23
11 U.S.C. § 550 ............................................................................................................................... 9
Ariz. Rev. Stat. Ann. § 44-1001.................................................................................................... 19
Wyo. Stat. Ann. § 17-29-304 .................................................................................................. 15, 17
                                       Other Authorities 
Unif. Fraudulent Transfer Act, § 4, cmt........................................................................................ 22




                                                                       iii
    Case 12-20834        Doc 391    Filed 03/11/19 Entered 03/11/19 16:49:25            Desc Main
                                     Document     Page 5 of 39


          Creditor Rich Dad Operating Company, LLC (“RDOC”) hereby replies to the Objection

of Learning Annex Holdings, LLC, Learning Annex, LLC and Learning Annex L.P.1 to Trustee’s

Motion to Approve Settlement of Disputes Between the Trustee and Robert Kiyosaki, Kim

Kiyosaki, Pele-Kala Corporation, Cashflow Technologies, Inc., BI Capital, LLC, and Rich Dad

Operating Company, LLC (Doc. 354) (the “Objection”). The Court should grant the motion to

approve settlement (Doc. 336) (the “9019 Motion”) filed by Trustee Tracy L. Zubrod (the

“Trustee”).

I.        Introduction

          The Trustee is seeking this Court’s approval of her settlement of a lawsuit wherein multiple

claims have already been dismissed and those that remain have hotly disputed flaws, are targeted

by pending dispositive motions, and will pose a difficult battle for the Trustee at trial, if they

survive that long.

          There is a difference between what constitutes a reasonable settlement — the question

before the Court on the 9019 Motion — and creditor Learning Annex receiving every single thing

it desires. Learning Annex’s Objection disregards numerous significant flaws and weaknesses in

the Trustee’s case and the controlling rules that govern reasonable settlements in these

circumstances. As Learning Annex itself has previously pointed out to the Court, in this very case,

in deciding a motion under Federal Rule of Bankruptcy Procedure 9019 (“Rule 9019”),

          Courts are deferential to the judgment of a trustee; judicial review is not meant to
          supplant the judgment of a trustee. The function of the court is to “canvass the
          issues and see whether the settlement falls below the lowest point in the range of
          reasonableness.”

[Learning Annex’s Reply to Objections to Trustee’s Mot. to Approve Settlement, Doc. 89, at 3,




1
    These entities are collectively referred to herein as “Learning Annex.”
                                                     1
    Case 12-20834     Doc 391      Filed 03/11/19 Entered 03/11/19 16:49:25               Desc Main
                                    Document     Page 6 of 39


¶ 8 (emphasis in original) (quoting Cousins v. Pereira (In re Cousins), 09 CIV 1190 RJS, 2010

WL 5298172, at *3 (S.D.N.Y. Dec. 22, 2010); collecting other cases)]. Learning Annex took this

position when it urged court approval of a settlement whereby Learning Annex purchased the

estate’s right to appeal a $23.7 million dollar judgment against Debtor Rich Global, LLC (the

“Debtor”) for a mere $100,000. The Court approved that agreement as reasonable.

        Learning Annex, now faced with a significantly larger settlement (in a different context)

that it does not personally favor, would have the Court ignore that settled law previously relied on

successfully by Learning Annex. It is the Trustee, not Learning Annex, who should be heard

regarding flaws in her claims. Instead of giving due deference to the Trustee’s judgment and

looking at whether the proposed settlement meets the minimal threshold of required

reasonableness, Learning Annex would have the Court second-guess the Trustee and conduct the

equivalent of a mini trial on the merits of the underlying litigation, based on one-sided,

unsupported, untested, cherry-picked factual assertions and advocacy. Learning Annex should be

ethically and judicially estopped from taking this position.2

        The proposed settlement would resolve pending litigation brought by the Trustee on behalf

of the Debtor against RDOC, Cashflow Technologies Inc. (“CTI”), BI Capital, LLC (“BI

Capital”), Pele-Kala Corporation, Robert Kiyosaki, and Kim Kiyosaki (collectively,



2
  “Judicial estoppel is an equitable doctrine designed to protect the integrity of the judicial process
by preventing parties from changing their legal positions in the same case based on the exigencies
of the moment.” Stender v. Archstone-Smith Operating Tr., 910 F.3d 1107, 1115 (10th Cir. 2018)
(quotations omitted). In deciding whether to find judicial estoppel, the court can consider whether
the party is asserting a position “clearly inconsistent” with its prior position, whether it successfully
convinced a court to accept the prior position, and whether it would be unfair to allow the party to
change its position. Id. Learning Annex advocated for a highly deferential standard of review for
a Rule 9019 motion for a settlement between the Trustee and Learning Annex and was successful
with this Court and on appeal. It would be unfair to allow Learning Annex to now change position
and advocate a less deferential standard in an attempt to defeat a settlement it does not support.
                                                    2
 Case 12-20834        Doc 391     Filed 03/11/19 Entered 03/11/19 16:49:25             Desc Main
                                   Document     Page 7 of 39


“Defendants”), in Case No. 16-cv-00217 now before the U.S. District Court for the District of

Wyoming (the “Litigation”). The Trustee seeks approximately $27.5 million in the Litigation; the

settlement would resolve these claims for payment of $7.5 million, plus interest.

       This is not a case where the Trustee is acting hastily before the flaws or potential of her

case are fully known. The Trustee, using her business judgment, has determined that the proposed

settlement is reasonable, based on the risks of her central claims being lost on summary judgment

and, if portions of the case survive, the risks of taking the Litigation to trial. In reaching this

conclusion, she has had the benefit of more than four years of intense litigation over the claims,

extensive discovery (including four separate turnover actions), two in-depth mediation sessions

with a private mediator who conducted an outside evaluation of the claims, and a two-day Daubert

hearing that delved into the qualifications, analyses, and opinions of each side’s expert witness.

She has also seen six of her claims dismissed after: (1) Defendants succeeded on a motion to

dismiss and (2) partial summary judgment was entered against her on claims involving alleged

fiduciary duties. The majority of remaining claims are all currently at significant risk because they

are the subjects of three pending dispositive motions that have not been decided.

       Nevertheless, based in its seriously flawed evaluation of the Litigation, Learning Annex

contends that the proposed settlement is not reasonable. Learning Annex does so by advocating

for a deference it is not entitled to, ignoring the pending dispositive motions and the substantial

risk the Trustee would face in continuing the Litigation, misrepresenting the amount actually at

issue by wildly inflating numbers, inventing “high value” claims that the Trustee has not brought

and cannot bring, making unsupported factual assertions that are belied by substantial contrary

evidence produced in the Litigation, and, above all, failing to properly evaluate the Trustee’s

claims. The settlement is within the necessary band of reasonableness, and the 9019 Motion should

                                                 3
 Case 12-20834          Doc 391    Filed 03/11/19 Entered 03/11/19 16:49:25              Desc Main
                                    Document     Page 8 of 39


be granted.

II.    Analysis

       A.      Learning Annex is not entitled to general deference; such considerations are
               limited to Learning Annex’s reasonable views of its own interests.

       By requesting “‘reasonable’ deference,” Learning Annex abuses the language of Kopexa

Realty Venture Co., 213 B.R. 1020, 1022 (B.A.P. 10th Cir. 1997). The court in Kopexa actually

reasoned that such deference only applies to one factor — the evaluation of the “interests of

creditors” — and even then only insofar as the creditor presents “reasonable views”:

       In considering the propriety of the settlement it is appropriate for the court to
       consider the probable success of the underlying litigation on the merits, the possible
       difficulty in collection of a judgment, the complexity and expense of the litigation,
       and the interests of creditors in deference to their reasonable views.

213 B.R. at 1022 (emphasis added). Contrary to Learning Annex’s argument, the Trustee is only

required to consider the “interests of creditors in deference to their reasonable views.” Id.

(emphasis added).

       Unlike the general deference that is given to the business judgment of the Trustee, there is

no general deference to creditors, and the specific deference that does exist is limited by the

reasonableness of a creditor’s view. Learning Annex’s (ill-formed) opinions about the merits of

the Litigation are entitled to no deference at all. See In re Vazquez, 325 B.R. 30, 37 (Bankr. S.D.

Fla. 2005) (“It is not the creditors’ task to determine the fairness of a proposed settlement; it is the

court’s obligation to make that determination while making certain not to ignore their legitimate

views or concerns.”).

       To the extent that a creditor’s opinions present an incorrect view, as here, those opinions

are entitled to no deference, regardless of whether they touch on creditors’ interests. See e.g., id.

at 41 (approving a settlement over the objection of the majority creditor, who offered to fund the


                                                   4
 Case 12-20834        Doc 391      Filed 03/11/19 Entered 03/11/19 16:49:25               Desc Main
                                    Document     Page 9 of 39


litigation rather than settle, because “the creditor’s views can only be regarded as unreasonable,

and cannot override every other consideration in favor of the settlement”).

        Learning Annex also significantly relies on Reiss v. Hagmann, 881 F.2d 890 (10th Cir.

1989), which fundamentally has no application here. Reiss has highly distinguishable facts and has

already been limited in application by the Tenth Circuit in this very case. In In re Rich Global,

LLC, 652 Fed. Appx. 625 (10th Cir. 2016), the Tenth Circuit affirmed the approval of a

compromise where Learning Annex paid just $100,000 to settle the Debtor’s appeal of the $23.7

million judgment against it, even after RDOC had offered to fully indemnify the Trustee for the

pursuit of the appeal. The In re Rich Global court reasoned:

        RDOC states that the bankruptcy court’s failure to reject the [settlement], in light
        of its indemnity offer, is per se reversible error. We disagree. In Reiss, this court
        reversed the rejection of a settlement where the only creditor had offered to pay the
        costs of a lawsuit upon which rested the only hope of any recovery for disbursement
        to that creditor. 881 F.2d at 893. We did not create a per se rule, however, and in
        fact we qualified our holding by stating “[a]t least in a case like that at bar.” Id. The
        circumstances here are unlike those in Reiss.

652 Fed. Appx. at 632. As noted by the Tenth Circuit, Reiss is limited to its unique and extreme

facts, and there would be no bar to approving the settlement even if Learning Annex had agreed

to fully indemnify Trustee, which it has not done here. See also In re Sabey, 553 B.R. 883, 891

(Bankr. D. Utah 2016) (“Reiss does not stand for the proposition that a Trustee must defer to the

judgment of a sole creditor and it is clearly distinguishable from this case . . . . [T]he Tenth Circuit

made it clear that the disapproval of all creditors or a single creditor will not override the thoughtful

decision of a trustee.”).

        B.      Learning Annex relies on unsupported factual allegations that are belied by
                the evidence produced in the Litigation.

        Learning Annex makes sweeping allegations about Defendants, their actions, and the

alleged reasons for their actions but provides no evidence to support those statements. In fact,

                                                   5
    Case 12-20834     Doc 391     Filed 03/11/19 Entered 03/11/19 16:49:25              Desc Main
                                  Document      Page 10 of 39


Learning Annex completely ignores the contrary evidence produced and discovered in the

Litigation that supports Defendants’ positions. For example, attorney Charles Lotzar testified at

length about the legitimate business reasons behind various transactions by the Debtor and by

Defendants, as well as those behind the reorganizations of Defendants and of their relationship

with Whitney/Tigrent.3 [See generally, e..g., Videotaped Trial Deposition of Charles W. Lotzar

(“Lotzar Dep.”), excerpts attached as Exhibit A hereto]. Reading the Objection, one would think

Learning Annex had no idea that testimony existed.4

        Specific misstatements by Learning Annex include:

              Objection ¶ 2 claims that “the Debtor and Defendants received at least $86 million

through 2017 and continue to receive millions of dollars from the free seminar business.” Learning

Annex conflates the Defendants and provides no evidence for this broad allegation. Objection ¶ 14

alleges that the Debtor was formed “to receive the profits from the Rich Dad seminar business.”

Rather, the Debtor was formed to sublicense certain intellectual property (the “Rich Dad IP”) to

Rich Dad Education, LLC for use in the free seminar business.

              Objection ¶ 16 alleges that Defendants engaged in transactions beginning in 2007

that were designed to, and did, strip the Debtor of its assets. The Debtor’s assets were not stripped,

and Learning Annex provides no evidence that they were.

              Objection ¶ 17 claims that “Rich Dad” transferred the royalty stream from the free

seminar business and the right to license the Rich Dad IP out of the Debtor and to RDOC. This is



3
  Whitney Information Network, Inc., later known as Tigrent, Inc., the Debtor’s partner in the
seminar business, is referred to herein as “Whitney/Tigrent.”
4
  Learning Annex acknowledged in a prior filing that it has received 14 deposition transcripts and
249 deposition exhibits from the Litigation. [Unopposed Mot. by Learning Annex for Extension
of Time to Respond to Trustee’s Mot. to Approve Settlement, Doc. 347, ¶ 6]. The Lotzar transcript
and exhibits were among those.
                                                 6
    Case 12-20834    Doc 391     Filed 03/11/19 Entered 03/11/19 16:49:25            Desc Main
                                 Document      Page 11 of 39


simply not true. As has been repeatedly noted in the Litigation by the Trustee and her expert

witness, the Debtor had a nonexclusive license to the Rich Dad IP and that license was terminable

on 30 days’ notice. The license was ultimately terminated. No transfer occurred from the Debtor

to RDOC. Additionally, Learning Annex fails to mention that the Trustee has waived any

fraudulent transfer claim based on these allegations, as further discussed below.

              Objection ¶ 18 refers to “profits” earned by RDOC, referencing only the amount of

royalties paid to RDOC. Learning Annex ignores the fact that revenues are different from profits.

              Objection ¶ 34 alleges that the transfers and obligations the Trustee has challenged

as fraudulent “cannot be explained by anything other than fraud.” This is contradicted by

deposition testimony by Lotzar, Robert Kiyosaki, Kim Kiyosaki, Neil Dubé, and James May about

the legitimate business reasons for Defendants’ actions, as well as by the reports of Defendants’

expert witness, Lynton Kotzin.5 Those reports, attached as Exhibit B and Exhibit C hereto,

demonstrate that, for example, the management and licensing fee arrangements were reasonable.

        Learning Annex also makes much of the Kiyosakis’ connection to individuals who advise

on asset protection. [Objection ¶ 22]. Learning Annex has not demonstrated that asset protection

is inherently nefarious. To the contrary, numerous courts have recognized that asset protection,

done properly, is a legitimate business tool for minimizing monetary risk. See, e.g., In re Turner,

335 B.R. 140, 147 (Bankr. N.D. Cal. 2005), modified on reconsideration, 345 B.R. 674 (Bankr.

N.D. Cal. 2006), aff'd, 02-44874, 2007 WL 7238117 (B.A.P. 9th Cir. Sept. 18, 2007) (“‘Asset




5
  Lynton Kotzin is the managing partner of Kotzin Valuation Partners, LLC and holds the
following professional designations: certified public accountant (CPA), certified insolvency and
reorganization advisor (CIRA), accredited in business valuation (ABV), accredited senior
appraiser (ASA), certified business appraiser (CBA), certified in financial forensics (CFF), and
chartered financial analyst (CFA).
                                                7
    Case 12-20834     Doc 391      Filed 03/11/19 Entered 03/11/19 16:49:25             Desc Main
                                   Document      Page 12 of 39


protection’ is not illegal and is honored by the law if done for a legitimate purpose.”); Estate of

Turner v. C.I.R., 102 T.C.M. (CCH) 214 (T.C. 2011), supplemented sub nom. Turner v. C.I.R., 138

T.C. 306 (2012) (“[A]sset protection may be a legitimate and significant nontax reason for

formation of a family limited partnership . . . .”); In re Woller, 483 B.R. 886, 902 (Bankr. W.D.

Wis. 2012) (“[T]he use of exemptions is at least a legitimate form of asset protection, and debtors

should only be penalized when they go beyond taking advantage of the exemption laws

themselves.”).

        C.       Learning Annex misconstrues both the amount at issue in the Litigation and
                 the Trustee’s statements about amounts she is confident of recovering.

        Learning Annex is ginning up gaudy numbers by misrepresenting the total amount the

Trustee may recover — more than doubling the real number that the Trustee seeks. Learning

Annex’s repeated argument that the Trustee seeks “combined damages in excess of $60 million,”

Objection ¶ 4, is patently wrong and is directly contradicted by the Trustee’s accurate calculation

of her claims as set forth in the 9019 Motion. As the Trustee stated, “The maximum recovery the

Trustee might obtain in this case is approximately $27.5 million. This sum includes the amount of

the Learning Annex claim, plus an estimated figure for unpaid administrative expenses of the

estate.” [9019 Motion at 14-15].

        Although the Trustee has challenged transfers exceeding $27.5 million in her fraudulent

transfer claims,6 her recovery is limited to the amount that will benefit the estate. She has asserted

claims for avoidance of the Debtor’s transfers and obligations under 11 U.S.C. § 548 and, through




6
  The larger figures Learning Annex references stem primarily from the fact that the Trustee has
essentially challenged every single transfer and obligation by the Debtor during its existence. Even
if she could recover damages exceeding the Debtor’s liabilities to creditors and administrative
expenses of the estate, she would have a difficult time proving her claims as to every single
transaction, as further discussed below.
                                                  8
    Case 12-20834     Doc 391      Filed 03/11/19 Entered 03/11/19 16:49:25             Desc Main
                                   Document      Page 13 of 39


11 U.S.C. § 544, under the state-law Uniform Fraudulent Transfer Act (“UFTA”).

        11 U.S.C. § 550(a) provides that, once a transfer has been avoided under §§ 544 or 548,

“the trustee may recover, for the benefit of the estate, the property transferred, or, if the court so

orders, the value of such property.” 11 U.S.C. § 550(a) (emphasis added). The effect of that section

is that the Trustee may not recover any transfers beyond the amount that will benefit the bankruptcy

estate. See, e.g., Wellman v. Wellman, 933 F.2d 215, 218 (4th Cir. 1991) (“Courts considering the

issue . . . have, with unanimity, concluded that a trustee or a debtor-in-possession of a bankruptcy

estate cannot maintain an avoidance action under § 548 unless the estate would be benefitted by

the recovery of the transferred property.”) (collecting cases); Adelphia Recovery Tr. v. Bank of

Am., N.A., 390 B.R. 80, 94 (S.D.N.Y. 2008), aff’d, 379 Fed. Appx. 10 (2d Cir. 2010) (Because

“the Bankruptcy Code’s avoidance provisions can only be asserted to benefit a creditor of the

debtor in question[, a] transaction can be avoided under section 544(b) only to the extent the

avoidance benefits unsecured creditors.” (internal quotation marks omitted)) (collecting cases).

        In other words, the Trustee’s recovery can only encompass: (a) the amount of all creditors’

claims (approximately $23.7 million for Learning Annex and, if RDOC is permitted to recover on

its claim, $2.2 million for RDOC) and (b) administrative expenses of the estate (according to the

9019 Motion, an estimated $3.8 million).7 As one court has extensively explained:

        The recovery beyond the limitations of state law, however, must still provide a
        benefit to the estate, and not just a benefit to the debtor. Whether there is a benefit
        to the estate depends on a case-by-case, fact-specific analysis. This is not the usual
        case in which an increase in dollars to the estate results in a patent benefit to the
        estate. In this case, the increase in dollars to the estate which would result from the


7
  The Trustee, in calculating her “maximum recovery,” assumes that she will not be recovering
based on RDOC’s claim. If RDOC’s claim were approved (despite her attempt in the Litigation to
disallow it), she could recover a maximum total of $29.7 million as a benefit to the estate — but
the $2.2 million difference would be money that would go to RDOC, not Learning Annex. As far
as Learning Annex is concerned, the $27.5 million figure is operative.
                                               9
    Case 12-20834     Doc 391     Filed 03/11/19 Entered 03/11/19 16:49:25             Desc Main
                                  Document      Page 14 of 39


        requested relief would not provide a benefit to the estate. In this case, the trustee
        has advised that the amount on hand for distribution from the estate already exceeds
        the total amount of estimated administrative expenses and all claims. Thus, in this
        case, the only party to benefit from avoiding and recovering the Transfer would be
        the debtor. Such a benefit to the debtor would be inappropriate.

In re Goodspeed, 535 B.R. 302, 315 (Bankr. D. Minn. 2015) (citations omitted).

        The Trustee has no conceivable basis for recovering more than $27.5 million (or $29.7

million if RDOC’s $2.2 million claim is allowed). But if, somehow, she did, any excess would

flow back to the Debtor (the outcome deemed inappropriate by courts such as in Goodspeed) —

not to Learning Annex. Learning Annex has no basis for recovering more than its allowed claim

and has suggested no grounds for viewing the Trustee’s potential recovery, for purposes of the

9019 Motion, as more than the $27.5 million the Trustee properly estimates.

        Learning Annex also mischaracterizes and substantially inflates what it describes as “low-

hanging fruit.” [Objection ¶¶ 4, 31]. The Objection represents that the Trustee has at least $6

million in claims that she believes are easily attainable, referencing page 14 of the 9019 Motion.

However, that page reveals that the Trustee has only a single, $1.47 million claim on which she

thinks it is “highly likely that she will prevail” — and, despite her confidence, that claim is

targeted by a pending summary judgment motion (see discussion on that motion below). The

Trustee has nowhere represented that she is confident of success on $6 million in claims.8




8
  To the contrary, other than this single $1.47 million claim, the Trustee repeatedly indicates that
she is “uncertain” about her ability to prevail on any of her claims. [9019 Motion at 8 (“The
outcome of the pending motion for partial summary judgment on the Trustee’s alter ego claim is
uncertain.”), 10 (“The outcome of the pending motion for partial summary judgment on the
Trustee’s fraudulent transfer and fraudulently incurred obligation claims is uncertain.”), 10 (“The
issue of the Debtor’s insolvency is uncertain.”), 11 (“When Defendants became aware of the
existence and magnitude of the Learning Annex claim is uncertain.”), 12 (“The extent of the
Kiyosakis’ personal involvement in wrongful acts is uncertain.”), 13 (“The outcome of the


                                                 10
 Case 12-20834        Doc 391     Filed 03/11/19 Entered 03/11/19 16:49:25             Desc Main
                                  Document      Page 15 of 39


       In addition to that $1.47 million transfer, Learning Annex mistakenly contends that “a

transfer of at least $1.6 million to RDOC that was due to the Debtor and a $3.3 million equity

distribution made by the Debtor to RDOC as part of the 2010 restructuring” are similarly low-

hanging fruit. [Objection ¶ 31]. It is unclear what this statement references.9 Learning Annex

provides no support for its opinion that the Trustee has these claims in the bag. The Trustee has

only expressed confidence in her ability to collect $1.47 million in the Litigation — 24.5% of the

$6 million Learning Annex characterizes as “low-hanging fruit.” The Court should listen to the

Trustee here.

       D.       Learning Annex gives high value to a claim that does not exist in the Litigation.

       Learning Annex argues, Objection ¶¶ 40-41, that the 9019 Motion fails to account for the

Trustee’s “highly valuable claim[]” for fraudulent transfer of the Debtor’s right to license the Rich

Dad IP for use in the free seminar business. Learning Annex also characterizes this supposed claim

as “low-hanging fruit.” But the Trustee has not brought a fraudulent transfer claim for the Rich

Dad IP licenses. The question of whether she could have asserted the claim is irrelevant because,

by this point in the Litigation, she has long since waived it. [See, e.g., Pl.’s Objections & Answers

to Def. Rich Dad Operating Company, LLC’s Second Set of Non-Uniform Interrog’s, Exhibit D

hereto, identifying challenged transfers].10




Trustee’s claims based on breach of warranty and recharacterization of debt to equity is uncertain”;
“The outcome of the Trustee’s objection to RDOC’s proof of claim is uncertain.”).
9
  The First Amended Complaint in the Litigation refers to a transaction where the Debtor allegedly
distributed certain assets valued at $3.36 million to RDOC. There is no reference to any $1.6
million transfer to RDOC in the pleading — or, for that matter, in the report prepared by the
Trustee’s expert witness Patrick Donovan.
10
   Furthermore, the facts fail to support this claim imagined by Learning Annex.


                                                 11
 Case 12-20834       Doc 391     Filed 03/11/19 Entered 03/11/19 16:49:25           Desc Main
                                 Document      Page 16 of 39


       Beyond waiving it, the Trustee has specifically argued the opposite — she and her expert,

Patrick Donovan, made the strategic decision to argue that the Rich Dad IP licenses had zero

value.11 As Donovan testified in the Daubert hearing conducted in the Litigation:

       Q You didn’t consider the earning capacity of the company. You’ve already said
       that, because the license was nonexclusive; is that correct?

       A No. Not because the license was nonexclusive, but because the license could be
       terminable within 30 days as happened in 2010, and the license was nonassignable.

       ...

       Q Okay. But each one of those years through 2007, ’8 and ’9, that license generated
       one heck of a lot of cash for Rich Global.

       A It did.

       Q But you gave that license no value each of those years.

       A As to Rich Global it had no value beyond the 30-day termination. Period.

[Tr. of Daubert Proceedings, excerpts attached as Exhibit E hereto, at 119:5-10, 122:1-7]. The

Trustee has affirmed Donovan’s $0 valuation, stating that “Donovan properly valued the Debtor’s

IP licenses.” [P’s Resp. to Defs.’ Mot. to Exclude Expert Testimony of Patrick Donovan & Request

for a Daubert Hearing, D. Wyo. Case No. 16-cv-00217, Doc. 159, at 8].

       Even if Learning Annex’s hypothetical claim had any merit long ago, it has been fatally

compromised in the Litigation. The Trustee and her expert have extensively argued that the Rich

Dad IP licenses had no value. The Trustee cannot now take a contrary position, assert a new

fraudulent transfer claim, and argue that an asset she has maintained was worthless was in fact a

valuable one that was fraudulently transferred. By giving great weight to a claim that the Trustee

does not have, Learning Annex overvalues the Litigation and demonstrates a fundamental



11
  This decision was apparently made because it is the only plausible way the Trustee can argue
that the Debtor was insolvent at certain times.
                                                12
 Case 12-20834         Doc 391     Filed 03/11/19 Entered 03/11/19 16:49:25            Desc Main
                                   Document      Page 17 of 39


misunderstanding about the weaknesses of the Trustee’s claims.

        E.       Learning Annex overvalues the Trustee’s claims by ignoring the risk she faces
                 in preceding with the Litigation.

        In addition to the wildly inflated “low-hanging fruit” and the fantasy claim for transfer of

the Rich Dad IP licenses, Learning Annex opines that “[t]he Trustee’s Fraudulent Transfer Claims

[and] Alter Ego claim . . . are particularly compelling.” [Objection ¶ 32]. Learning Annex ignores

the fact that Defendants — who have already succeeded in getting six claims (including all

fiduciary duty claims) and parts of others dismissed in the Litigation as a matter of law12 — have

targeted all of those “compelling” claims with pending dispositive motions. As the Trustee

acknowledged in the 9019 Motion, the claims are full of risk for her, due to both legal and factual

uncertainties in the positions she has taken. Even if the claims survive summary judgment, the

Trustee will have a difficult time prevailing at trial.

        Defendants, who have completely prevailed on the sole summary judgment motion that

has been decided thus far, have filed three more dispositive motions that remain pending:

                A motion for partial summary judgment on the alter ego claim.13 If granted, this

                 would eliminate the Trustee’s alter ego claim in its entirety. Wyoming law is

                 particularly protective of the corporate form, and Defendants expect to succeed.

                A motion for partial summary judgment on the claims for fraudulent transfers and



12
   In September 2018, the District Court dismissed two claims in their entirety and five claims in
part on a motion to dismiss filed by BI Capital. In November 2018, Defendants prevailed on a
motion for partial summary judgment and the District Court dismissed all of the Trustee’s claims
for alleged breaches of fiduciary duties, eliminating four more claims in their entirety.
13
   In the Litigation, D. Wyo. Case No. 16-cv-00217, the memorandum in support of this motion is
available at Doc. 123, the statement of facts is available at Doc. 124, and the reply is available at
Doc. 153.


                                                  13
 Case 12-20834        Doc 391     Filed 03/11/19 Entered 03/11/19 16:49:25             Desc Main
                                  Document      Page 18 of 39


               fraudulently incurred obligations.14 If granted, this would eliminate all or part of

               eight claims. The Trustee’s resistance to the motion relies on a never-before-

               adopted interpretation of what constitutes a creditor, disproven conjecture about

               Defendants’ knowledge of the Learning Annex claim at relevant times, and a

               determination — never before applied to a quantum meruit judgment for purposes

               of a fraudulent transfer solvency analysis — that the Debtor’s liability to Learning

               Annex was noncontingent. Defendants expect to succeed.

              A motion for partial summary judgment on the breach of warranty claims.15 If

               granted, this would eliminate those four claims in their entirety. The Trustee’s

               resistance to the motion relies on a nonsensical reading of certain corporate

               documents, and Defendants expect to succeed.

       The pending motions have the potential to decimate the Trustee’s claims in the Litigation.

They establish substantial weaknesses in the Trustee’s claims — even if the claims proceed to trial,

the Trustee’s ultimate success is uncertain and fraught with risk. The Trustee simply lacks evidence

to support many of her claims. The Court, in weighing a Rule 9019 motion, is not to decide the

underlying claims or the pending motions. However, some aspects of the alter ego and fraudulent

transfer claims are highlighted below, demonstrating the risk of unfavorable outcomes the Trustee

will face if she proceeds with the Litigation.16



14
   In the Litigation, D. Wyo. Case No. 16-cv-00217, the memorandum in support of this motion is
available at Doc. 126, the statement of facts is available at Doc. 127, and the reply is available at
Doc. 155.
15
   In the Litigation, D. Wyo. Case No. 16-cv-00217, the memorandum in support of this motion is
available at Doc. 54, the statement of facts is available at Doc. 55, the reply is available at Doc.
57, and a supplemental filing is available at Doc. 128.
16
   The Trustee also substantially risks losing her claims on the dispositive motion on breach of
warranty. Learning Annex has not contended that any of the breach of warranty claims are strong.
                                                 14
 Case 12-20834        Doc 391     Filed 03/11/19 Entered 03/11/19 16:49:25              Desc Main
                                  Document      Page 19 of 39


               1.      Learning Annex ignores the substantial risk that the Trustee will lose
                       her alter ego claim.

       The motion for partial summary judgment on the alter ego claim points to the Trustee’s

significant lack of evidence. Under the Wyoming Limited Liability Company Act (“WLLCA”),

alter ego liability can only be imposed if there is a showing of actual fraud or if there is a showing

of a combination of at least two of the following: inadequate capitalization, lack of corporate

formalities, or intermingling of assets/operations to a high extent. Wyo. Stat. Ann. § 17-29-304(c).

In conducting that analysis, the court cannot consider “factors intrinsic to the character and

operation of a limited liability company,” which include but are not limited to tax structuring,

flexibility in operations (“including the failure to observe any particular formality relating to the

exercise of the company’s powers or management of its activities”), a member’s exercise of

ownership and influence, and protection of members’ personal assets. Wyo. Stat. Ann. § 17-29-

304(d).17

       The Trustee’s fraud allegations fail to meet the requirements for an alter ego showing, as

she has identified no false representations made by the Defendants that were relied on by Learning

Annex (or anyone else) to their detriment. See GreenHunter Energy, Inc. v. W. Ecosystems Tech.,

Inc., 337 P.3d 454, 470 (Wyo. 2014). She contends that her fraudulent transfer claims should meet

that requirement but acknowledges in the 9019 Motion, page 9, that this result is uncertain because

there are no Wyoming cases supporting her view. To the contrary, Wyoming alter ego law is clear




17
   The Trustee has contended that this statute does not apply retroactively to encompass the claims
at issue. This is belied by Wyo. Stat. Ann. § 17-29-1103(a), which states that the WLLCA applies
to all LLCs in existence on July 1, 2010. Certainly, application of the statute is a possibility that
threatens the Trustee’s claim if the Litigation proceeds. Regardless, Defendants point out in the
alter ego motion that the Trustee has not presented sufficient evidence to prevail even under the
now-superseded standard articulated in GreenHunter Energy, Inc., 337 P.3d 454 (Wyo. 2014),
either.
                                                 15
 Case 12-20834        Doc 391      Filed 03/11/19 Entered 03/11/19 16:49:25              Desc Main
                                   Document      Page 20 of 39


that:

        The elements of a claim for relief for fraud are a false representation made by the
        defendant which is relied upon by the plaintiff to his damage, the asserted false
        representation must be made to induce action, and the plaintiff must
        reasonably believe the representation to be true. A plaintiff who alleges fraud
        must do so clearly and distinctly, and fraud will not be imputed to any party when
        the facts and circumstances out of which it is alleged to arise are consistent with
        honesty and purity of intention. Fraud must be established by clear, unequivocal
        and convincing evidence, and will never be presumed.

Id. at 470 (quotation omitted) (emphasis added). Frankly, the Trustee’s position is not likely to

succeed.

        Learning Annex, trying to make the Trustee’s case for her in the Objection, cites Husky

Int’l Elecs., Inc. v. Ritz, 136 S. Ct. 1581, 194 L. Ed. 2d 655 (2016), for the proposition that “actual

fraud . . . encompasses fraudulent conveyance schemes[] that can be effected without a false

representation.” Simply looking at the omitted portions of that sentence shows why the case has

no bearing here. The full statement by the Court was: “The term ‘actual fraud’ in § 523(a)(2)(A)

encompasses forms of fraud, like fraudulent conveyance schemes, that can be effected without a

false representation.” Id. at 1586 (emphasis added). 11 U.S.C. § 523 sets forth the types of debts

that are nondischargeable in bankruptcy — including those for money obtained by fraud. The

Court in Husky was deciding federal bankruptcy dischargeability law (§ 523), not Wyoming alter

ego law. Similarly, Matter of Ritz, 832 F.3d 560 (5th Cir. 2016), which Learning Annex also cites,

was applying Texas state law, not Wyoming law.18

        Learning Annex has provided no legal basis for overriding the Trustee’s assessment, stated




18
   Moreover, that case only held that a fraudulent transfer claim can support alter ego liability if
the claim was brought under the “actual fraud” prong of fraudulent transfer law. Matter of Ritz,
832 F.3d at 566-67. Even if the District Court were to apply this nonbinding, extrajurisdictional
law, the Trustee would have a difficult time showing actual fraud on her fraudulent transfer claims,
as explained below.
                                                16
 Case 12-20834        Doc 391     Filed 03/11/19 Entered 03/11/19 16:49:25             Desc Main
                                  Document      Page 21 of 39


in the 9019 Motion, that her alter ego claim is uncertain because fraudulent transfers may not

constitute fraud for purposes of alter ego under Wyoming law. It is without dispute that the Trustee

faces a high hurdle on showing fraud to support her claim. See GreenHunter, 337 P.3d at 470 (on

an alter ego claim, “[f]raud must be established by clear, unequivocal and convincing evidence,

and will never be presumed”).

       The Trustee’s allegations of undercapitalization, lack of formalities, and intermingling are

similarly deficient in factual support. The business entities in question were professionally

managed by staff, kept separate books and accounts, underwent CPA audits, and nearly uniformly

observed the corporate form over a period of years. The Trustee pointed to a few paltry instances

where accounting inaccuracies occurred (but were later corrected in “real time” after audit) and to

the fact that the Debtor did not set aside sufficient assets to satisfy the Learning Annex judgment

during periods when — as the evidence uncovered in discovery in the Litigation has shown —

Defendants did not know Learning Annex asserted any right to funds from the Debtor. Most of the

facts the Trustee alleges as supporting her alter ego claim (inconsequential as those facts are) are

of the type that may not even be considered in the alter ego analysis under Wyo. Stat. Ann. § 17-

29-304(d). Application of the evidentiary rule in that statute would almost certainly be fatal to the

Trustee’s claim.

       Learning Annex, in Objection ¶ 38, repeats the Trustee’s allegations of payments that were

initially misclassified as member distributions (conspicuously ignoring the fact that they were later

corrected and reclassified), alleges that the Kiyosakis used Debtor funds to pay their taxes and

invest in an apartment complex (conspicuously ignoring the fact that both transactions were

recorded as loans and repaid), and references a loan the Debtor made to CTI for a payment CTI




                                                 17
 Case 12-20834        Doc 391      Filed 03/11/19 Entered 03/11/19 16:49:25           Desc Main
                                   Document      Page 22 of 39


then made to Donald Trump.19 Learning Annex shows nothing inappropriate about the making of

loans, and this trivial “evidence” hardly supports an alter ego finding.

       The corporate veil may only be pierced in “exceptional circumstances.” GreenHunter

Energy, Inc., 337 P.3d at 459. Based on the scant evidence identified by the Trustee, the alter ego

claim could easily be dismissed on summary judgment. Even if it continues to trial, the Trustee

bears a substantial risk of losing on this claim.

               2.      Learning Annex ignores the uphill battle the Trustee faces on
                       fraudulent transfer claims and the fact that an adverse decision on her
                       noncontingent liability theory would devastate her claims.

       Several areas of weakness significantly compromise the Trustee’s fraudulent transfer

claims. Perhaps the largest dispute in this case is about the solvency of the Debtor at particular

points in time, and the merits of that dispute completely elude Learning Annex in its brief. If the

Trustee fails to establish insolvency at certain key points, her related claims fail. Further,

Defendants’ motion for partial summary judgment on the claims for fraudulent

transfer/fraudulently incurred obligations targets those claims on various other grounds. Success

by the Defendants on any basis would reduce (in some cases, substantially) the Trustee’s

fraudulent transfer claims, and the Trustee would need to surmount multiple hurdles and

challenges — any of which could preclude recovery — to prevail at trial.

       Fraudulent transfer claims can be brought for: (a) actual fraud — a transfer made or

obligation incurred with actual intent to hinder, delay, or defraud a creditor — or (b) constructive

fraud — a transfer made or obligation incurred (i) for less than reasonably equivalent value and

(ii) under insolvency conditions. Ariz. Rev. Stat. Ann. §§ 44-1004(A), 44-1005; 11 U.S.C.




19
   Learning Annex, showing its failure to grasp the facts of the Litigation, alleges the Debtor
“transferred” funds to CTI that CTI then “loaned” to Mr. Trump. This is simply incorrect.
                                               18
 Case 12-20834        Doc 391      Filed 03/11/19 Entered 03/11/19 16:49:25              Desc Main
                                   Document      Page 23 of 39


§ 548(a)(1). The Trustee has challenged numerous transfers made and obligations incurred by the

Debtor as fraudulent (collectively, the “Transactions”).

                       a.      Sharon Lechter was not a creditor for fraudulent transfer
                               purposes.

       To bring a fraudulent transfer claim, the Trustee needs to stand in the shoes of a creditor

of the Debtor who could have brought such a claim. The Trustee has alleged that her claims are

premised on two “creditors” of the Debtor: Learning Annex and Sharon Lechter (“Lechter”), a

former business partner of the Kiyosakis’. But Lechter was not a creditor of the Debtor for

fraudulent transfer purposes, because she never asserted a right to payment from the Debtor and

was, at most, an indirect equity owner not entitled to a distribution from the Debtor20 — which is

not a “creditor” for fraudulent transfer purposes. Portions of the Trustee’s claims depend entirely

on Lechter being nonsensically considered a creditor of the Debtor.

       A creditor under fraudulent transfer law is one who has a “right to payment.” Ariz. Rev.

Stat. Ann. § 44-1001. Lechter never asserted a right to payment from the Debtor. Learning Annex

points out, Objection ¶ 35, that she sued the Debtor, but it ignores the fact that she named the

Debtor “as [a] nominal defendant[,] solely in a derivative capacity,” asserting claims against it for

dissolution and access to records — not claims based on a right to payment.

       Nor was Lechter a creditor by virtue of her indirect ownership interest in the Debtor. Courts

applying the UFTA have consistently held that a holder of equity in an entity is not a creditor for

fraudulent transfer purposes unless presently entitled to a direct distribution. See, e.g., In re Bolon,




20
   Lechter was a member of BI Capital (she owned a one-third interest and the Kiyosakis owned
the remaining two-thirds interests), which was the sole member of the Debtor. Under fraudulent
transfer law, BI Capital could not be a creditor of the Debtor unless it was entitled to an immediate
distribution (which it was not). Lechter could never be a creditor of the Debtor based on her
indirect ownership.
                                                  19
 Case 12-20834       Doc 391      Filed 03/11/19 Entered 03/11/19 16:49:25              Desc Main
                                  Document      Page 24 of 39


538 B.R. 391, 407-08 (Bankr. S.D. Ohio 2015); Chien v. Skystar Bio Pharm. Co., 623 F. Supp. 2d

255, 267 (D. Conn. 2009), aff’d, 378 Fed. Appx. 109 (2d Cir. 2010); In re Revco D.S., Inc., 118

B.R. 468, 475 (Bankr. N.D. Ohio 1990). Lechter was not.

       If the District Court were to hold, as it should, that Lechter was not a creditor of the Debtor

for fraudulent transfer purposes, the impact would be twofold. First, it would significantly limit

the scope of Transactions the Trustee could challenge, because Lechter could not serve as a

triggering creditor under the Bankruptcy Code. Second, it would render any alleged evidence of

Defendants trying to hinder Lechter irrelevant and meaningless as to the Trustee’s fraudulent

transfer claims. The Trustee would only be able to bring fraudulent transfer claims based on

Learning Annex as the creditor, and she has produced no evidence of Defendants attempting to

hinder Learning Annex. The Trustee is essentially relying on alleged imputed intent; that imputed

intent will be removed from the case.

                      b.      The Trustee has insufficient evidence of actual fraud.

                                 i.     Claims for actual fraud cannot be brought for
                                        Transactions preceding late January 2009.

       Transactions conducted before Defendants knew Learning Annex had a claim against the

Debtor could not have been made with intent to defraud Learning Annex as a creditor. The

evidence uncovered in discovery, referenced in the 9019 Motion, shows that Defendants had no

knowledge that Learning Annex was asserting a claim against the Debtor until late January 2009.

Learning Annex, Objection ¶ 35, alleges that Defendants’ claimed lack of knowledge until late




                                                 20
 Case 12-20834       Doc 391      Filed 03/11/19 Entered 03/11/19 16:49:25            Desc Main
                                  Document      Page 25 of 39


January 2009 is “highly suspect” but provides no evidence to the contrary.21 The Trustee has also

not provided evidence to the contrary — in depositions, the only evidence she developed was that

late January 2009 was when Defendants first had knowledge of the Learning Annex claim. There

is no evidence to the contrary. Learning Annex also argues that certain demands were made in

October 2006, but, as pointed out in the summary judgment briefing, none of the alleged demands

were made (a) to Defendants or (b) about a claim against the Debtor. Learning Annex’s apparent

demands for payment from third party Whitney/Tigrent gave Defendants no knowledge that

Learning Annex had a claim against the Debtor.

       Success for Defendants on this point — where the Trustee has produced no on-point

contrary evidence — would eliminate the Trustee’s actual fraud claims for Transactions preceding

late January 2009. That category includes the largest Transactions at issue (the $10.1 million

payments related to the settlement with Lechter and the 2007 “BI Capital Transfers” totaling $9.3

million).

                                ii.   Evidence is lacking for actual fraud.

       The Trustee lacks evidence to support her claims for actual fraud even after January 2009.




21
   Learning Annex specifically refers to “January 1, 2009 transfers and obligations . . . just days
after the Learning Annex lawsuit was filed.” Presumably, Learning Annex refers to the licensing
and management agreements effective January 1, 2009; no transfers on that date have been
identified in the Litigation. Learning Annex cites to the opinions in the Cordes Report about the
Rich Dad companies’ internal restructuring, but that restructuring, which spanned late 2008 and
into 2009 and was not linked to the January 1 date, was conducted for legitimate business reasons
and was prompted by the 2008 departure of the Kiyosakis’ former business partner, Lechter. Lotzar
testified to that in his deposition [Lotzar Dep., Exhibit A, at 105:17-06:8, 108:6-114:10], and that
testimony has not been refuted. And, again, the unrefuted evidence is that Defendants did not
learn about the Learning Annex lawsuit until late January 2009. The changes complained of
were initiated before Defendants had knowledge of the Learning Annex claims. The suspicion
Learning Annex expresses is not grounded in any evidence and is contrary to the evidence that has
been produced.
                                                  21
 Case 12-20834       Doc 391      Filed 03/11/19 Entered 03/11/19 16:49:25             Desc Main
                                  Document      Page 26 of 39


She has no direct evidence of intent to defraud Learning Annex.

       The UFTA sets forth 11 factors to consider in determining whether there was actual intent

to hinder, delay, or defraud a creditor. See Ariz. Rev. Stat. Ann. § 44-1004(B). The majority of

those are completely lacking here. The Trustee can, at best, offer evidence related to three:

               Whether the transaction “was to an insider.” However, this factor should only be

                considered an indication of actual fraud when accompanied by other evidence of

                fraud. See Unif. Fraudulent Transfer Act, § 4, cmt.

               Whether “the debtor had been sued or threatened with suit.” Given that (a) 11 of

                the 14 claims against the Debtor (including all contract claims) in the Learning

                Annex Lawsuit were dismissed on summary judgment and (b) the evidence

                produced in discovery shows that Defendants thought the Learning Annex claim

                was meritless and unlikely to succeed until the July 2011 jury verdict, this is weak

                evidence of fraudulent intent for transactions before then.

               Whether “the debtor was insolvent” at the time of the transaction. Defendants have

                hotly disputed the allegation that the Debtor was insolvent during the Transactions

                and has demonstrated that, to the contrary, the Debtor was solvent. The Trustee

                will only be able to show this factor if she prevails in her contention that the

                Learning Annex claim was noncontingent for purposes of a fraudulent transfer

                solvency analysis. As will be discussed further below, this is an uncertain and risky

                argument — one that has never before succeeded in relation to a quantum meruit

                judgment — that is contradicted by a substantial body of law relied on by

                Defendants.

       In short, the Trustee has scant evidence of fraudulent intent, particularly for transactions

                                                 22
 Case 12-20834        Doc 391     Filed 03/11/19 Entered 03/11/19 16:49:25             Desc Main
                                  Document      Page 27 of 39


preceding July 2011. Her claims based on actual fraud will likely come down to whether she can

overcome the substantial body of contrary law and prove that the Learning Annex claim was

noncontingent. This is very treacherous footing for her.

                       c.      The Trustee faces a difficult battle in proving constructive fraud
                               for transactions preceding July 2011.

       To show constructive fraud, the Trustee must prove that each challenged transaction:

(a) was for less than reasonably equivalent value, and (b) was while the Debtor was insolvent or

near insolvency. Ariz. Rev. Stat. Ann. §§ 44-1004(A), 44-1005; 11 U.S.C. § 548(a)(1).

                                 i.   The evidentiary hurdle for showing the transactions
                                      were for less than reasonably equivalent value is high.

       First, the sheer volume of challenged transactions — the Trustee has essentially challenged

every transaction by the Debtor during its existence — creates an evidentiary difficulty for the

Trustee. She must show that each transaction was not for reasonably equivalent value.

       Second, the disparity in value the Trustee must show is substantial. Courts look at all

relevant circumstances surrounding the transaction to determine whether the actual value and the

transfer value were so widely disparate as to be considered constructively fraudulent. See Neal v.

Clark, 251 P.2d 903, 906 (Ariz. 1952) (collecting cases applying the UFTA’s predecessor, the

Uniform Fraudulent Conveyance Act). Specifically:

       [I]inadequacy of price does not mean an honest difference of opinion as to price,
       but a consideration so far short of the real value of the property as to startle a
       correct mind; or shock the moral sense. Nor is it necessary that the consideration
       for the transfer was a just equivalent of the thing bought, or of equal values. What
       is a fair consideration must, of course, be determined upon the facts and
       circumstances of each particular case.

Id. (citations omitted) (emphasis added). The fact that the transferee got a bargain is not of itself

an indicium of fraud. Id. For example, courts have held that consideration within 70% of the value

is reasonable. See In re Viscount Air Services, Inc., 232 B.R. 416, 435 (Bankr. D. Ariz. 1998). The

                                                 23
 Case 12-20834        Doc 391      Filed 03/11/19 Entered 03/11/19 16:49:25             Desc Main
                                   Document      Page 28 of 39


Trustee’s ability to prove that the Transactions were for less than reasonably equivalent value is,

at best, uncertain.

                                 ii.   Insolvency depends entirely on a finding that the
                                       Learning Annex liability was noncontingent — a dubious
                                       proposition.

        Whether the Debtor was insolvent before entry of the Learning Annex judgment — a key

element of the Trustee’s fraudulent transfer claims — essentially comes down to whether the

liability eventually owed to Learning Annex was contingent or noncontingent prior to entry of the

judgment in favor of Learning Annex.22 This is because, as the dueling expert reports filed in the

Litigation show, the Debtor’s solvency status at those relevant times depends on whether hindsight

may be used to value the Learning Annex liability based on the judgment that was ultimately

entered in July 2012. It is undisputed that hindsight may not be used to value a contingent liability.

See, e.g., In re Blair, 588 B.R. 605, 618-19 (Bankr. D. Colo. 2018).23 If, as Defendants contend,

the Debtor had a contingent liability24 to Learning Annex until entry of judgment, that liability —

valued without hindsight, based on information known at the time — was not substantial enough

to render the Debtor insolvent. [Kotzin Valuation Partners Report, Exhibit B, at 20-21, Exhs. 3,

26-41]. The Trustee has no evidence to the contrary; her case here entirely depends on the liability

being ruled noncontingent at all times.

        The Learning Annex lawsuit, during its pendency, was considered a contingent liability by

professional accountants. When public accounting firm McGladrey & Pullen, LLP audited the




22
   This issue was not addressed in the summary judgment motion but was briefed in the parties’
competing Daubert motions in the Litigation.
23
   RDOC urges the Court to read the Blair decision, a copy of which is attached as Exhibit F hereto.
The Trustee’s expert opinions on solvency and valuation likely face the same fate.
24
   In fact, Learning Annex itself refers to the liability as having been contingent. [Objection at
¶¶ 33, 36].
                                                24
 Case 12-20834        Doc 391     Filed 03/11/19 Entered 03/11/19 16:49:25             Desc Main
                                  Document      Page 29 of 39


consolidated financial statements of CTI and the Rich Dad entities for 2006, 2007, and 2008, the

auditors did not accrue any liability for the lawsuit and, on September 2, 2009, they issued an

unqualified opinion on the financial statements. Whitney/Tigrent, which was also targeted by

Learning Annex’s lawsuit, treated it similarly in its SEC filings at the time.

       Numerous courts have held that “pending litigation that has not been reduced to judgment”

is a contingent liability until judgment is entered. See Blair, 588 B.R. at 620-21; accord In re

Advanced Telecomm. Network, Inc., 490 F.3d 1325, 1335 (11th Cir. 2007); Matter of Xonics

Photochemical, Inc., 841 F.2d 198, 199 (7th Cir. 1988); Protocols, LLC v. Leavitt, 549 F.3d 1294,

1299 (10th Cir. 2008). This is particularly true for a quasi-contractual quantum meruit claim like

that of Learning Annex, where the court/jury later imposes a legal obligation to pay that could not

previously exist based on any agreement between the parties.25 “Briefly stated, a quasi-contractual

obligation is one imposed by law where there has been no agreement or expression of assent, by

word or act, on the part of either party involved. The law creates it, regardless of the intention of

the parties, to assure a just and equitable result.” Bradkin v. Leverton, 257 N.E.2d 643, 645 (N.Y.

1970) (emphasis added). In other words, the Debtor’s obligation to pay Learning Annex was

contingent on success in litigation and the subsequent entry of a judgment.

       Consistent with the nature of quantum meruit claims, courts have constantly held —

including under the UFTA and § 548 of the Bankruptcy Code (which control here) — that such

claims are contingent until judgment is entered. For example, the Bankruptcy Court for the

Southern District of Florida, adjudicating fraudulent transfer claims under the UFTA and § 548,

held that a judgment for quantum meruit/unjust enrichment and related claims was contingent for



25
   All contract and fraud claims in the Learning Annex Lawsuit were dismissed on summary
judgment.
                                              25
 Case 12-20834           Doc 391   Filed 03/11/19 Entered 03/11/19 16:49:25             Desc Main
                                   Document      Page 30 of 39


purposes of a solvency analysis until a motion for rehearing on the judgment was denied. In re

Kane & Kane, 2013 WL 1197609, at *6 (Bankr. S.D. Fla. Mar. 25, 2013). Before then, the

judgment “was not an absolute liability due and payable by the Debtor.” Id.

        Courts have concluded similarly under other Bankruptcy Code provisions. For instance,

the Bankruptcy Court for the District of Colorado has held that, for § 109(e) purposes, “contingent

claims are ‘open, unliquidated claims (e.g. tort or quantum meruit claims requiring proof as to

liability, reasonable value, damages, etc.), which by their very nature are not fixed unless and until

judicial award to fix liability and amount.’” In re Blehm, 33 B.R. 678, 680 (Bankr. D. Colo. 1983);

accord In re Clark, 91 B.R. 570, 574 (Bankr. D. Colo. 1988) (referring to quantum meruit claims

as contingent). Other courts have held that, under the Code, a “claim is contingent as to liability if

the debtor’s legal duty to pay does not come into existence until triggered by the occurrence of a

future event and such future occurrence was within the actual or presumed contemplation of the

parties at the time the original relationship of the parties was created.” In re All Media Properties,

Inc., 5 B.R. 126, 133 (Bankr. S.D. Tex. 1980), aff’d, 646 F.2d 193 (5th Cir. 1981). This triggering

“future event” may be, for many non-contract claims, a finding of liability “by a competent

tribunal.” Id. The All Media court, in its analysis, referenced decisions under § 59(b) of the

Bankruptcy Act of 1898 (predecessor to the Bankruptcy Code) holding that “quantum meruit

claims which required proof as to liability, reasonable value, or damages” were contingent as to

liability. Id. at 132.

        In the Litigation, the Trustee has taken the position that the Learning Annex liability was

noncontingent and should be valued based on the amount of the judgment ultimately entered, using

hindsight. The Trustee’s fraudulent transfer claims overwhelmingly depend on her winning this

point. In light of the body of case law cited by Defendants — including Kane & Kane, the only

                                                 26
 Case 12-20834        Doc 391     Filed 03/11/19 Entered 03/11/19 16:49:25              Desc Main
                                  Document      Page 31 of 39


case identified by either side that involves analysis of a quantum meruit claim for purposes of a

fraudulent transfer solvency analysis — the Trustee’s posture here is highly tenuous and fraught

with risk. The Objection, baselessly arguing in ¶ 36 that the Trustee has “credibly” argued that the

Learning Annex claim rendered the Debtor insolvent as of 2007, completely ignores this

substantial risk to, and probable loss of, those claims.

                       d.      The Trustee likely cannot assert fraudulent transfer law for a
                               setoff conducted by CTI.

       The Trustee asserts fraudulent and preferential transfer claims for a transaction that

involved (a) RDOC’s transfer to CTI of $1.47 million of a payable the Debtor owed to RDOC and

(b) CTI’s subsequent setoff of that payable against the debt CTI owed the Debtor. The law is clear

that a setoff cannot be considered a “transfer” for purposes of such claims. See, e.g., In re Balducci

Oil Co., Inc., 33 B.R. 847, 852 (Bankr. D. Colo. 1983); Lee v. Schweiker, 739 F.2d 870, 873 n.4

(3d Cir. 1984); In re Faasoa, 576 B.R. 631, 647 (Bankr. S.D. Cal. 2017); In re Damas, 504 B.R.

290, 296 (Bankr. D. Mass. 2014); Campos v. Wells Fargo Bank, N.A., 345 B.R. 678, 684-85 (E.D.

Cal. 2005); In re Murphy, 203 B.R. 972, 975 (Bankr. S.D. Ill. 1997); In re Remillong, 131 B.R.

727, 728 (Bankr. D. Mont. 1991); In re Brooks Farms, 70 B.R. 368, 373 (Bankr. E.D. Wis. 1987);

In re Hinson, 65 B.R. 675, 677 (Bankr. W.D. Tenn. 1986). The Trustee’s claims under 11 U.S.C.

§§ 547 and 548 for this transaction should be nonviable.

       Overall, the Trustee’s fraudulent transfer/obligation claims are complicated and

challenging, and portions of them are completely nonviable. If the Trustee loses her bid to classify

the Learning Annex liability as noncontingent — as well she should — the value of these claims

will be next to nothing. The Objection completely disregards this substantial risk.




                                                 27
 Case 12-20834        Doc 391      Filed 03/11/19 Entered 03/11/19 16:49:25               Desc Main
                                   Document      Page 32 of 39


        F.      Learning Annex’s representation that it has secured funding for the Litigation
                is misleading and irrelevant.

        Learning Annex suggests that it has “secured funding” for the Litigation and that, pursuant

to Reiss, it would therefore be an abuse of discretion to approve the settlement. This argument

misstates the funding Learning Annex offers, misconstrues the holding of Reiss, and is irrelevant,

given that the financial ability for the Litigation to proceed to trial is not in question.

        First, (contrary to the creditor in Reiss) Learning Annex has not offered full funding and

has not actually secured anything. Rather, it has procured an expressly nonbinding “Term Sheet”

from Burford Capital LLC (“Burford”) that “is not a commitment or undertaking by Burford” but

merely “forms the general basis for the continuation of . . . discussions,” “is not a contract or a

contractual offer and is not intended to be legally binding,” and will only result in an investment

by Burford “subject to appropriate diligence, approvals, negotiations, and execution of final

documentation, the terms of which will not be limited to those set forth” in the Term Sheet.

[Objection Exh. 10, Doc. 354-1, at 274]. Presumably, Burford has not looked at any of the

confidential materials in this case, including competing expert reports, the pending summary

judgment motions, etc.

        In the Term Sheet, Burford proposes to loan the Trustee up to $1 million in payments to be

agreed on. In exchange, Burford would receive the following from any amounts the Trustee

recovered in the Litigation:

        1.      Of any recovery up to $7.5 million: zero.

        2.      Of any recovery from $7.5 million to $9.5 million: twice the amount loaned.

        3.      Of any recovery from $9.5 million to the sum of Learning Annex’s claim and the

                Trustee’s expenses: zero.



                                                   28
 Case 12-20834        Doc 391     Filed 03/11/19 Entered 03/11/19 16:49:25              Desc Main
                                  Document      Page 33 of 39


       4.      Of any recovery beyond that: 95%.26

       While the creditor in Reiss “offered to pay the full costs of the litigation,” 881 F.2d at 891,

Learning Annex offers no such funding. Learning Annex has merely served up a potential,

uncertain opportunity for the Trustee to borrow a limited amount of funds from a third party. There

is no guaranty that $1 million will cover the costs of taking the Litigation through trial and any

ensuing appeals. Additionally, the financing would not cover the more than $520,000 in costs

currently outstanding to the estate beyond the balance of the estate’s accounts, for payments owed

to the Trustee, her attorneys, and her expert, as of December 31, 2018. [9019 Motion at 18]. Far

from offering to pay the costs of the Litigation, Learning Annex seeks to make the Trustee forfeit

a settlement that would pay all those debts and continue with litigation that might not.

       The situation is even further distinguishable from that in Reiss. There, the sole creditor had

a “nearly 100 percent” chance of success on its claim in litigation but would receive nothing in the

proposed settlement. Reiss, 881 F.2d at 892. Under those specific circumstances, the 10th Circuit

held that, “when there would be no cost to the estate and nothing to pay creditors without success

in the lawsuit,” it was abuse of discretion to approve the settlement over the creditor’s objection.

Id. at 893. The 10th Circuit has since explained, in this very case, that Reiss “did not create a per

se rule” and was limited to the circumstances where “the only creditor had offered to pay the costs



26
   As addressed above, RDOC believes the Trustee can, in effect, only recover the $27.5 million
she asserts is her maximum recovery in the Litigation — i.e., the third stage of payments here. She
could only exceed that amount if RDOC’s proof of claim remained, in which case she could
recover up to $2.2 million additional, but RDOC would be entitled to payment of its claim in that
amount. The term sheet purports to give Burford rights to 95% of any recovery over Learning
Annex’s claim and the estate’s expenses — money that, if recoverable, would belong to RDOC.
RDOC would vigorously fight any application by the Trustee to enter such a financing agreement
with Burford. See 11 U.S.C. § 364(b) (“The court, after notice and a hearing, may authorize the
trustee to obtain unsecured credit or to incur unsecured debt . . . under section 503(b)(1) of this
title as an administrative expense.”).
                                                29
 Case 12-20834         Doc 391    Filed 03/11/19 Entered 03/11/19 16:49:25             Desc Main
                                  Document      Page 34 of 39


of a lawsuit upon which rested the only hope of any recovery for disbursement to that creditor.”

Rich Glob., LLC, 652 Fed. Appx. at 632 (emphasis added).

        This case is highly distinguishable from that in Reiss. Unlike the creditor there, Learning

Annex (or its assignee) would receive substantial funds under the settlement agreement, and its

potential for recovery in the Litigation is at best uncertain — far from the “nearly 100 percent”

chance in Reiss. And while the Reiss creditor offered to pay for litigation so there would be no cost

to the estate, Learning Annex has offered nothing. None of the circumstances at play in Reiss that

made it an abuse of discretion to approve the settlement are present here, and Learning Annex

wildly overstates the holding of Reiss. Approving the settlement is well within this Court’s

discretion.

        Finally, a real offer of financing would be irrelevant because the Trustee’s counsel “has

assured the Trustee that it will continue to provide legal services until this case is concluded.”

[9019 Motion, Doc. 336, at 18]. This is not a case where outside funding is needed for the litigation

to continue. The potential Burford financing would increase costs, but not litigation opportunity,

for the estate.

        In fact, because Burford would be entitled to the next slice of any recovery past the $7.5

million represented by the settlement, it would make it even more difficult for Learning Annex to

do better than the settlement. Assuming Burford loaned the full $1 million, the Trustee would have

to recover more than $9.5 million in the Litigation for Learning Annex to receive even a dollar

more than it would under the $7.5 million settlement. This does not help Learning Annex’s case.

        G.        The Trustee would have significant default remedies under the proposed
                  settlement.

        Learning Annex argues in passing [Objection ¶¶ 5, 47] that it finds the settlement

agreement’s protections in the event of default to be inadequate. Without a single citation to
                                                 30
 Case 12-20834        Doc 391     Filed 03/11/19 Entered 03/11/19 16:49:25            Desc Main
                                  Document      Page 35 of 39


authority on the topic, Learning Annex argues that the immediate entry of a $7.5 million judgment

against all Defendants in the event of default is somehow insufficient. Learning Annex would

apparently prefer that the original claims be reinstated.

       Learning Annex ignores two major aspects of the settlement agreement. First, the required

judgment would be against all Defendants, including those defendants against whom the Trustee’s

claims are the most tenuous: Robert and Kim Kiyosaki. The Trustee’s claims against the Kiyosakis

are weak because they are but distant, indirect owners of the Debtor. Nevertheless, the full

judgment would be entered against them in the event of default. Second, Learning Annex ignores

Settlement Agreement Section 5(b), which provides for interest and mandatory payment of the

Trustee’s reasonable attorneys’ fees and collection costs in the event of a default by Defendants.

       Learning Annex’s objection here cannot be reconciled with its argument that there is

“minimal collection risk.” [Objection at 16]. If the collection risk is as minimal as Learning Annex

imagines, then there is little to no risk of default under the settlement agreement. Such a default

would be nonsensical. Even if there were a default and judgment were entered, Learning Annex

argues that “most if not all of the Defendants retain significant and valuable assets or possess

significant revenue streams, all of which could be used to satisfy a judgment.” [Objection ¶ 46].

Such confidence should surely apply to the $7.5 million dollar judgment, plus attorneys’ fees and

collection costs.

       H.      Learning Annex ignores the fact that the proposed settlement includes
               withdrawal of RDOC’s proof of claim.

       Learning Annex also fails to properly assess the reasonableness of the proposed settlement

by ignoring the fact that, as part of the settlement, RDOC would withdraw its proof of claim. In

this bankruptcy case, RDOC has filed Proof of Claim No. 2, for $2,205,217.43.

       The withdrawal of that substantial claim represents another financial benefit to the estate
                                                 31
 Case 12-20834        Doc 391     Filed 03/11/19 Entered 03/11/19 16:49:25             Desc Main
                                  Document      Page 36 of 39


under the proposed settlement. In addition to bringing $7.5 million into the estate, the Trustee

would eliminate a claim against the estate for $2.2 million.27 This fact, which increases the payout

to Learning Annex — and which Learning Annex completely ignores — must also be considered

in determining whether the proposed settlement is reasonable.

III.   Conclusion

       The Trustee, exercising her discretion based on knowledge built over years of the

Litigation, has deemed the proposed settlement to be in the best interests of the estate. Learning

Annex’s Objection is based on a misunderstanding of the facts and claims at issue and a blatant

disregard for the risks the Trustee would face in proceeding with the Litigation. The Court should

grant the 9019 Motion and approve the settlement.




27
   The Trustee seeks to disallow RDOC’s proof of claim in the Litigation, but the success of that
attempt is questionable. It essentially relies on the Trustee prevailing on sufficient claims against
RDOC to wipe out the claim, and, as addressed above, her ability to do so is uncertain.
                                                  32
Case 12-20834   Doc 391     Filed 03/11/19 Entered 03/11/19 16:49:25           Desc Main
                            Document      Page 37 of 39




    Dated: March 11, 2019            Respectfully submitted,

                                     MARKUS WILLIAMS YOUNG
                                      & HUNSICKER LLC

                                     By:     /s/ John F. Young
                                     JENNIFER SALISBURY (WYOMING BAR NO. 7-5218)
                                     JOHN F. YOUNG (PRO HAC VICE ADMISSION)
                                     1700 LINCOLN STREET, SUITE 4550
                                     DENVER, COLORADO 80203
                                     TELEPHONE: (303) 830-0800
                                     FACSIMILE: (303) 830-0809
                                     JSALISBURY@MARKUSWILLIAMS.COM
                                     JYOUNG@MARKUSWILLIAMS.COM
                                     Attorneys for Rich Dad Operating Company, LLC, Pele-Kala
                                     Corporation, and BI Capital, LLC

                                     and

                                     DICKINSON WRIGHT PLLC

                                     By:     /s/ Amanda E. Newman
                                     ROBERT A. SHULL (PRO HAC VICE ADMISSION)
                                     MICHAEL R. SCHEURICH (PRO HAC VICE
                                     ADMISSION)
                                     BRADLEY A. BURNS (PRO HAC VICE ADMISSION)
                                     AMANDA E. NEWMAN (PRO HAC VICE ADMISSION)
                                     CASANDRA C. MARKOFF (PRO HAC VICE
                                     ADMISSION)
                                     1850 N. CENTRAL AVENUE, SUITE 1400
                                     PHOENIX, AZ 85004
                                     TELEPHONE: (602) 285-5000
                                     FACSIMILE: (602) 285-5100
                                     RSHULL@DICKINSONWRIGHT.COM
                                     MSCHEURICH@DICKINSONWRIGHT.COM
                                     BBURNS@DICKINSONWRIGHT.COM
                                     ANEWMAN@DICKINSONWRIGHT.COM
                                     CMARKOFF@DICKINSONWRIGHT.COM
                                     Attorneys for Rich Dad Operating Company, LLC, Pele-Kala
                                     Corporation, and BI Capital, LLC




                                       33
 Case 12-20834      Doc 391        Filed 03/11/19 Entered 03/11/19 16:49:25          Desc Main
                                   Document      Page 38 of 39


                                    CERTIFICATE OF SERVICE

        The undersigned certifies that on March 11, 2019, I served by prepaid first-class mail a
copy of the attached document on all parties against whom relief is sought and those otherwise
entitled to service pursuant to the FED. R. BANKR. P. and the Wyoming LBR at the following
addresses:

  Philip A. Pearlman                               Ronald L. Fano
  Spencer Fane LLP                                 Spencer Fane LLP
  1700 Lincoln Street, Suite 2000                  1700 Lincoln Street, Suite 2000
  Denver, CO 80203                                 Denver, CO 80203

  Jamie N. Cotter                                  James R. Belcher, Esq.
  Spencer Fane LLP                                 Crowley Fleck PLLP
  1700 Lincoln Street, Suite 2000                  152 N. Durbin St., Ste. 220
  Denver, CO 80203                                 Casper, WY 82601

  Steven N. Berger                                 Ethan J. Birnberg
  Engelman Berger, P.C.                            Ballard Spahr LLP
  3636 N. Central Ave., Ste. 700                   1225 17th St., Ste. 2300
  Phoenix, AZ 85012-1936                           Denver, CO 80202-5596

  Edwin G. Schallert, Esq.                         Jenny M.F. Fujii
  Debevoise & Plimpton LLP                         Kutner Brinen Garber PC
  919 Third Ave.                                   1660 Lincoln St., Ste. 1650
  New York, NY 100                                 Denver, CO 80264-9911

  Mark E. Macy                                     Lee M. Kutner
  Macy Law Office, P.C.                            Kutner Brinen Garber PC
  217 W. 18th St.                                  1660 Lincoln St., Ste. 1650
  Cheyenne, WY 82001-4413                          Denver, CO 80264-9911

  Tracy L. Zubrod                                  US Trustee
  219 E. 18th St.                                  308 West 21st Street, 2nd Floor
  Cheyenne, WY 82001-4507                          Cheyenne, WY 82001-3669

  Jonathan Harris, Esq.                            Timothy Woznick, Esq.
  Harris, St. Laurent & Chaudhry LLP               Crowley Fleck PLLP
  40 Wall St., 53rd Fl.                            237 Storey Blvd., Ste. 110
  New York, NY 10005                               Cheyenne, WY 82009

  Plate Investments Limited                        Plate Investments Limited
  c/o Sandra Stern, Esq.                           c/o Sandra Stern, Esq.
  Nordquist & Stern PLLC                           Nordquist & Stern PLLC
  330 Madison Ave., 6th Floor                      43 West 43rd St., Ste. 125
  New York, NY 10017                               New York, NY 10036
                                              34
Case 12-20834     Doc 391    Filed 03/11/19 Entered 03/11/19 16:49:25      Desc Main
                             Document      Page 39 of 39




William Zanker, President                     William Zanker, President
Learning Annex Holdings LLC                   Benson Acquisition, LLC
888c Eight Ave., #139                         888c Eight Ave., #139
New York, NY 10019                            New York, NY 10019

William Zanker, President                     Production Resource Group, LLC
The Learning Annex, L.P.                      c/o Jeffrey Boldt, Esq.
888c Eight Ave., #139                         The Kuker Group LLP
New York, NY 10019                            508 E. Eighteenth St.
                                              Cheyenne, WY 82001
Andrew L. Hyams, Esq.
Kerstein, Coren & Lichtenstein LLP            Production Resource Group, LLC
60 Walnut St., #400                           c/o Overstreet, Homar & Kuker
Wellesley, MA 02481                           508 E. 18th St.
                                              Cheyenne, WY 82001

Michael Schaper, Esq.                         Production Resource Group, LLC
Debevoise & Plimpton LLP                      c/o Neil G. Marantz, Esq.
919 Third Ave.                                The Marantz Law Firm
New York, NY 10022                            150 Theodore Fremd Ave., Ste. A-14
                                              Rye, NY 10580

Jeffrey M. Boldt                              Robert K. Dakis
Overstreet Homar & Kuker                      Morrison Cohen LLP
508 East Eighteenth Street                    909 Third Avenue
Cheyenne, WY 82001                            New York, NY 10022-4784

Joseph T. Moldovan                            Megan K. Bannigan
Morrison Cohen LLP                            Debevoise & Plimpton LLP
909 Third Avenue                              919 Third Ave.
New York, NY 10022-4784                       New York, NY 10022

Henry F. Bailey, Jr.                          Dale W. Cottam
Bailey Stock Harmon Cottam Lopez LLP          Bailey Stock Harmon Cottam Lopez LLP
221 E. 21st St.                               221 E. 21st St.
P.O. Box 1557                                 P.O. Box 1557
Cheyenne, WY 82003-1557                       Cheyenne, WY 82003-1557




                                              /s/ Serina R. Schaefer
                                             Serina R. Schaefer, Legal Assistant for
                                             Markus Williams Young & Hunsicker LLC

                                        35
